United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    September 27, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-10303
                             Summary Calendar



               In The Matter Of: Walter G. Berry, III

                                                                     Debtor,

                   MACLEAN ODDY & ASSOCIATES, INC.,

                                                                 Appellant,

                                  versus

                  DANIEL SHERMAN, CHAPTER 7 TRUSTEE

                                                                  Appellee.



            Appeal from the United States District Court
         for the Northern District f Texas, Dallas Division
                      C.A. No. 3:03-CV-1557-K


Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

           The United States Bankruptcy Court for the Northern

District of Texas granted summary judgment in favor of the debtor

upon finding that the debtor’s pre-petition payment to Maclean Oddy

constituted an avoidable preference because Maclean Oddy was an

unsecured creditor at the time the payment was made.          The district

court affirmed.


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
            On appeal, Maclean Oddy asserts that the pre-petition

payment was not an avoidable preference because:                     (1) it created a

security interest       by    filing    a       judicial    lien,    an   abstract    of

judgment, outside of the 90-day preference period; (2) a subsequent

escrow agreement continued the security interest created by the

abstract of judgment; (3) a new trial order (in the case that

spawned the lien) did not void ab initio its security interest

because the escrow agreement was executed prior to the entry of the

new trial order; and (4) it did not receive more than it would have

received had the transfer not occurred.                          In the alternative,

Maclean   Oddy   argues      that     its   contemporaneous          release   of    the

security interest in exchange for the escrow payment pursuant to a

settlement agreement entered into with the debtor constituted a

contemporaneous exchange for value or new value so as to avoid the

transfer.

            Maclean Oddy has failed to cite, and we have been unable

to find, federal or Texas state authority in support of Maclean

Oddy’s contentions.       Thus, after careful review of the briefs and

record, we    find   no      reason    to       reverse    the    bankruptcy   court’s

judgment or the district court’s affirmance.                        The judgments of

those courts are

            AFFIRMED.




                                            2